                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

United States of America,           )
                                    )                 Criminal Action No.: 3:18-cr-00624-JMC
                                    )
                                    )
      v.                            )                          ORDER AND OPINION
                                    )
                                    )
Dayquan Phillips,                   )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court for review of Defendant Dayquan Phillips’ (“Phillips”)

Motion to Dismiss Counts 3, 6, 9, and 12, which was filed on January 22, 2019. (ECF No. 45.)

The United States of America (“the Government”) responded in opposition to Phillips’ Motion on

February 13, 2019. (ECF No. 53.) For the reasons stated herein, the court DENIES Phillips’

Motion to Dismiss Counts 3, 6, 9, and 12 (ECF No. 45).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       On May 10, 2018, a confidential informant (“CI”) working with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (“ATF”) “conducted a controlled purchase of cocaine and a

pistol” from Phillips. (ECF No. 1-1 at 2 ¶ 5.) Using Facebook Messenger, Phillips allegedly “told

the CI” that he had both a pistol and cocaine to sell. (Id. at 2 ¶ 6.) During the controlled buy, the

CI successfully purchased “[a]pproximately 64 gross grams of marijuana,” “[a]pproximately 2.5

gross grams of cocaine,” “[a] black Taurus PT111 G2,” “[a] magazine for the Taurus PT111 G2,”

and “[a] holster for the pistol.” (Id. at 3 ¶ 12.) Additional controlled buys were purportedly

conducted by the CI on May 11, 2018, and May 17, 2018, respectively. (Id. at 2 n.1.) As it relates

to the second controlled buy on May 11, 2018, prior to the sale, the CI arranged to purchase



                                                 1
additional drugs, along with a firearm, from Phillips. (ECF No. 53 at 3.) The CI ultimately obtained

“approximately 28 grams of cocaine and a Rossi .357 Magnum pistol” from Phillips. (Id.) On May

17, 2018, after prior communications with Phillips, the CI purchased “approximately 2.014 oz. of

cocaine and a Bersa pistol” from Phillips. (ECF No. 53 at 3.) These three controlled buys represent

Counts three (3), six (6), and nine (9) of the Indictment. (ECF No. 4 at 2, 4–5.)

       On May 25, 2018, the CI conducted a fourth controlled buy from Phillips. Before the

controlled buy, Phillips advised the CI that he “had an AK-47, Mac-10 pistol, and a .380 pistol”

for sale. (ECF No. 1-1 at 3 ¶ 16.) Allegedly, Phillips would also sell “two ounces of cocaine” to

the CI. (Id.) The CI and Phillips met at a predetermined location, however, during the buy, the

monitoring officers believed that the CI “was being robbed” and entered the scene for “safety

purposes.” (Id. at 4 ¶ 20–22.) The officers detained all individuals at the scene. (Id. at 4 at 22.)

After obtaining a search warrant from a state magistrate judge, law enforcement conducted a search

of the residence where the buy supposedly occurred. (Id. at 4 ¶ 25.) Prior to the search, Phillips

was allegedly provided Miranda warnings, which he understood and waived. (Id. at 4 ¶ 26.)

Phillips stated that the CI planned to fake a robbery and wanted it to appear as if he, Phillips, was

robbing the CI for money, and they would later split the proceeds. (Id. at 4–5 ¶¶ 26, 29, 30.) The

CI also requested Phillips to discard his phone. (Id. at 4 ¶ 26.) During the search of the residence,

law enforcement found the CI’s money and a Jimenez pistol. (Id. at 4 ¶ 27.) When searching a

black Audi on the scene, law enforcement found “two plastic bags containing a white powdery

substance believed to be cocaine” and “a glass jar containing a green plant material believed to be

marijuana.” (Id. at 4 ¶ 28.) Phillips advised law enforcement that he planned to sell the Jimenez

pistol to the CI. (Id. at 4 ¶ 31.) Arrest warrants were served upon Phillips on this same day. (Id. at

4 ¶ 33.) This event represents Count twelve (12) of the Indictment. (ECF No. 4 at 7.)



                                                  2
       On June 20, 2018, a federal grand jury indicted Phillips on twelve (12) different counts.

(Id. at 1–7.) Within the grand jury’s Indictment, Counts three (3), six (6), nine (9), and twelve (12)

all allege that Phillips, on different dates, “knowingly did carry a firearm during and in relation to,

and did possess a firearm, in furtherance of a drug trafficking crime . . . .” (Id. at 2–7.) Each of

these respective Counts allege that Phillips violated 18 U.S.C. § 924(c)(1), a federal statute which

prohibits the use of a firearm during a drug trafficking crime. (Id.) Each count corresponds with

the respective controlled buys conducted by the CI. (Id.; ECF No. 1-1.) On July 30, 2018, Phillips

entered a not guilty plea concerning the charges. (ECF No. 17.)

       Phillips filed his Motion to Dismiss Counts 3, 6, 9, and 12 on January 22, 2019. (ECF No.

45.) Phillips does not challenge any other counts within the Indictment. (See id.) Phillips argues

that Counts 3, 6, 9, and 12 are “legally deficient because there is no evidence to support the

conclusion that he possessed a firearm on those occasions in connection with drug activity.” (Id.

at 2.) Additionally, Phillips maintains that the Government cannot demonstrate that his possession

of a firearm “furthered, advanced[,] or helped [] the drug trafficking crime.” (Id. at 2–3.) Phillips

also submits that “the alleged possession[] of the weapons were as a result of the specific request

of the informant, and not to further a drug trafficking crime.” (Id. at 3.) Phillips relies upon a

portion of United States v. Lipford, 203 F.3d 259, 268 n.8 (4th Cir. 2000), for the proposition that

“the request of the informant” for the firearms could not further the drug trafficking crime. (Id. at

4.)

       The Government replied in opposition to Phillips on February 13, 2019. (ECF No. 53.) The

Government contends that “the sale of the firearms furthered the drug trafficking offense” because

they were part of “the same sale” with the drugs. (Id. at 5–6.) According to the Government, “the

presence of the firearms was both essential and necessary” to the sales at issue, and the firearms



                                                  3
“were part of the negotiations, price, and ultimate transaction.” (Id. at 6.) The Government further

argues that Phillips’ possession of the weapons, which Phillips submits he solely possessed at the

informant’s request, is a factual disagreement, which is insufficient to carry his Motion under Rule

12 of the Federal Rules of Criminal Procedure. (Id. at 7.) Lastly, the Government maintains that

Phillips’ reliance upon Lipford’s footnote is misplaced because the United States Court of Appeals

for the Fourth Circuit specifically rejected an argument from the Government that espoused the

fulfillment of the “in relation to” requirement when a buyer could be influenced by a firearm’s

availability, and the Lipford court was more concerned about the perspective of the seller when

firearms are involved. (Id. at 7–8 (citing Lipford, 203 F.3d at 267).) The Government requests the

court to deny Phillips’ Motion. (Id. at 8.)

        The court heard arguments concerning Phillips’ Motion on February 27, 2019. (ECF No.

55.) Phillips presented arguments about the “in relation to” requirement of 18 U.S.C. § 924(c)(1),

while the Government emphasized that the Indictment is sufficient to withstand Phillip’s Motion

to Dismiss under Rule 12. Because this matter has been fully briefed and argued by the parties, it

is ripe for the court’s decision and review. See United States v. Hooks, No. 2:14–cr–00644–DCN–

1, 2015 WL 1810896, at *1 (D.S.C. Apr. 21, 2015) (“This matter has been fully briefed and is ripe

for the court’s review.”); United States v. Warncke, No. 2:11–cr–02206–DCN, 2013 WL 6490186,

at *2 (D.S.C. Dec. 10, 2013) (stating that a motion to dismiss an indictment was “fully briefed and

[] ripe for the court’s review”).

                                     II. LEGAL STANDARD

        Under the Federal Rules of Criminal Procedure, “[a] party may raise by pretrial motion any

defense, objection, or request that the court can determine without a trial on the merits.” FED. R.

CRIM. P. 12(b)(1). More specifically, a criminal defendant may move to dismiss an indictment



                                                 4
before trial when the indictment “fail[s] to state an offense.” FED. R. CRIM. P. 12(b)(3)(B)(iv).

Generally, “[a] motion to dismiss an indictment tests whether the indictment sufficiently charges

the offense the defendant is accused of committing.” United States v. Vanderhorst, 2 F. Supp. 3d

792, 795 (D.S.C. 2014) (citing United States v. Brandon, 150 F. Supp. 2d 883, 884 (E.D. Va.

2001)). See also United States v. Sampson, 371 U.S. 75, 78–79 (1962) (“Of course, none of these

charges have been established by evidence, but at this stage of the proceedings the indictment must

be tested by its sufficiency to charge an offense.”). In other words, “to survive a motion to dismiss

sought pursuant to Rule 12, an indictment must allege facts that, if proven true, would sustain a

violation of the offense charged.” United States v. Hasan, 747 F. Supp. 2d 599, 602 (E.D. Va.

2010) (citing United States v. Shabbir, 64 F. Supp. 2d 479, 481 (D. Md. 1999)).

        When “there is an infirmity of law in the prosecution,” a federal district court may dismiss

an indictment under Rule 12, however, a federal district court may not dismiss an indictment “on

a determination of facts that should [be] developed at trial.” United States v. Engle, 676 F.3d 405,

415 (4th Cir. 2012) (quoting United States v. Snipes, 611 F.3d 855, 866 (11th Cir. 2010)). A motion

to dismiss a count before trial, which challenges the sufficiency of an indictment, “is ordinarily

limited to the allegations contained within the indictment.” Id. (citation omitted). “An indictment

is sufficient if it: 1) alleges the essential elements of the offense charged and provides the defendant

with notice of the crime with which he is charged; and 2) enables the defendant to plead double

jeopardy in any future prosecution for the same offense.” United States v. Lang, 766 F. Supp. 389,

395 (D. Md. 1991) (citations omitted). A federal district court “lacks authority to review the

sufficiency of evidence supporting an indictment, even when a mistake was mistakenly made.”

United States v. Wills, 346 F.3d 476, 488 (4th Cir. 2003) (citations omitted). Thus, “to warrant

dismissal of an indictment, a defendant must demonstrate that the allegations contained in the



                                                   5
indictment, even if true, fail to state an offense.” Vanderhorst, 2 F. Supp. 3d at 796 (citations

omitted).

                                            III. DISCUSSION

       In his Motion, Phillips argues that “Counts 3, 6, 9, and 12 are legally deficient because

there is no evidence to support the conclusion that he possessed a firearm on those occasions in

connection to drug activity.” (ECF No. 45 at 2.) He further states that “[i]f there is no evidence

that [he] possessed a firearm in connection to drug activity, a jury could not possibly conclude that

he possessed a firearm in furtherance of a drug trafficking crime.” (Id.) Essentially, Phillips

vigorously maintains that the Government cannot prove a violation of 18 U.S.C. § 924(c)(1), the

current charges at issue, because it cannot show that the weapon “furthered, advanced[,] or helped”

the drug trafficking crime. (Id. at 2–4.)

       In part, Title 18 of the United States Code punishes:

       [A]ny person who, during and in relation to any crime of violence or drug
       trafficking crime (including a crime of violence or drug trafficking crime that
       provides for an enhanced punishment if committed by the use of a deadly or
       dangerous weapon or device) for which the person may be prosecuted in a court of
       the United States, uses or carries a firearm, or who, in furtherance of any such
       crime, possesses a firearm . . . .

18 U.S.C. § 924(c)(1). In order to prove a violation under 18 U.S.C. § 924(c)(1), the Government

must prove that a criminal defendant “(1) [] used or carried a firearm (2) during and in relation to

(3) a drug trafficking offense.” Lipford, 203 F.3d at 265–66. See also United States v. Torres, 319

F. App’x 220, 221 (4th Cir. 2009) (“To prove a violation of § 924(c)(1)[,] the Government must

establish: 1) that the [d]efendant committed a crime of violence or drug trafficking offense; 2) that

during the commission of that offense the [d]efendant knowingly either used or carried a firearm,

or possessed a firearm; and 3) that the [d]efendant either used or carried the firearm ‘in relation

to,’ or possessed the firearm ‘in furtherance of’ the drug trafficking offense.” (citing 18 U.S.C. §

                                                   6
924(c)(1))); United States v. Savoy, 315 F. App’x 464, 469 (4th Cir. 2009) (“To establish a

violation 18 U.S.C. § 924(c)(1), ‘the Government [must] prove: (1) [the defendant] used or carried

a firearm (2) during and in relation to (3) a drug trafficking offense.’” (citing Lipford, 203 F.3d at

265–66)); United States v. Stephens, 482 F.3d 669, 673 (4th Cir. 2007) (“To establish a violation

of 18 U.S.C. § 924(c)(1), the [G]overnment must prove that the defendant used or carried a firearm

during and in relation to a drug trafficking crime or possessed a firearm in furtherance of a drug

trafficking crime.” (citing Lipford, 203 F.3d at 265–66)). At trial, the Government must prove that

a defendant used a firearm in relation to a drug trafficking offense beyond a reasonable doubt. See

Savoy, 315 F. App’x at 469.

       Pursuant to Rule 12, under which Phillips moves to dismiss the Indictment, the court is

limited to examining the allegations within the Indictment. See Engle, 676 F.3d at 415. The

Indictment must sufficiently include the required elements of the charged offenses. Lang, 766 F.

Supp. at 395. As stated above, a conviction under 18 U.S.C. § 924(c)(1) requires the Government

to show that Phillips “(1) [] used or carried a firearm (2) during and in relation to (3) a drug

trafficking offense.” Lipford, 203 F.3d at 265–66. Turning to the Government’s Indictment, Counts

3, 6, 9, and 12 all allege the following: “Dayquan Phillips, knowingly did carry a firearm during

and in relation to, and did possess a firearm, in furtherance of a drug trafficking crime, as charged

in [the previous Count].” (ECF No. 4 at 2–7 (emphasis added).) Here, the language for Counts 3,

6, 9, and 12 specifically state that Phillips “knowingly did carry a firearm . . . and did possess a

firearm,” on four different dates, which satisfies § 924(c)(1)’s first element and requirement of

“using” or “carrying” a firearm. (Compare ECF No. 4 at 2–7, with Lipford, 203 F.3d at 265–66.)

Additionally, the Indictment specifically alleges that the firearms at issue were “during and in

relation to . . . a drug trafficking crime,” thereby satisfying the final two elements of § 924(c)(1).



                                                  7
(Compare ECF No. 4 at 2–7, with Lipford, 203 F.3d at 265–66.) The language within the

Indictment essentially tracks the elements delineated by the Lipford court verbatim. (Compare

ECF No. 4 at 2–7, with Lipford, 203 F.3d at 265–66.) Most noticeably, Phillips does not state that

the Indictment fails to state an offense or that the alleged offense, if proven true, would fail to state

an offense. (See ECF No. 45 at 2–4.) For these reasons, because it states the required offense under

§ 924(c)(1), the Indictment is more than sufficient to withstand Phillips’ Motion to Dismiss. See

Vanderhorst, 2 F. Supp. 3d at 796; Hasan, 747 F. Supp. 2d at 602.

        Phillips argues that the Government cannot prove that his possession of the firearms

“furthered, advanced[,] or helped” the drug trafficking crime. (ECF No. 45 at 2.) Specifically,

Phillips contends that the weapons “were . . . a result of the specific request of the informant.” (Id.

at 3.) Phillips’ argument is premature at this juncture of the case. When deciding whether to dismiss

an indictment, the court “lacks authority to review the sufficiency of evidence supporting an

indictment, even when a mistake was mistakenly made.” Wills, 346 F.3d at 488. Regardless of

where the firearms originated or who requested to purchase the firearms, the court is precluded

from considering the underlying evidence of the Indictment in its assessment of the Indictment’s

sufficiency. See Wills, 346 F.3d at 488. Thus, the court is compelled to deny Phillips’ Motion.

        To the extent that Phillips relies upon Lipford, he is misguided. In Lipford, the Fourth

Circuit reversed a federal district court’s judgment of acquittal for a defendant under 18 U.S.C. §

924(c)(1). 203 F.3d at 265–68. The Lipford court held that the “in relation to” requirement was

satisfied when a handgun “had at least the potential of attracting” a defendant into making the sale

of drugs. Id. at 267. In that case, a confidential informant “made clear that he intended to purchase

a firearm at some point” and “repeatedly requested that [the defendant] sell him both drugs and a

firearm.” Id. The Fourth Circuit stressed that the conversations between the confidential informant



                                                   8
and the defendant “concerned the sale of both drugs and firearms.” Id.at 268. Given that the current

facts indicate at least three controlled buys and conversations involving Phillips for both firearms

and drugs, Lipford is of little aid to Phillips at this stage of the proceedings. Id. at 266–67.

Moreover, Phillips’ reliance upon a footnote within Lipford is problematic, at best, because the

Lipford court expressly rejected the Government’s position that “the sale of a firearm always has

the potential to facilitate the sale of drugs because a buyer might be more apt to purchase drugs

from a drug source if he knows that he can also obtain a firearm from that source.” Id. at 266

(emphasis added). In disapproving of the Government’s position, the Fourth Circuit emphasized

that the crucial inquiry is the standpoint of the drug seller and whether “the gun transaction had at

least the potential of attracting [a defendant] . . . and . . . at least the potential of facilitating the

drug transaction at issue.” Id. at 268. In other words, especially because they are not always the

individuals facing trial, the standpoint of the buyer of drugs is essentially inapposite under Lipford.

Lastly, but perhaps most importantly, Lipford did not concern a motion to dismiss an indictment,

but only addressed the “in relation to” requirement after a federal district court improperly granted

a judgment of acquittal following a jury’s verdict and the presentation of evidence. See id. at 263–

68. Nothing within Lipford provided implications for dismissing an indictment against a defendant

as it relates to the “in relation to” requirement. See id. For these reasons, Phillips’ reliance upon

Lipford and emphasis on the perspective of the Government’s CI is simply misplaced at this early

stage of the proceedings.

                                          IV. CONLUSION

        Upon careful consideration of Phillips’ Motion, the Government’s Response, and the

parties’ arguments at the hearing, the court DENIES Phillips’ Motion to Dismiss Counts 3, 6, 9,

and 12 (ECF No. 45).



                                                    9
      IT IS SO ORDERED.




                                United States District Judge
March 25, 2019
Columbia, South Carolina




                           10
